Mr. JUSTICE CRAVEN, dissenting: On review, the only question is whether the defendant’s conduct on May 26, 1980, constituted a violation of his periodic imprisonment. Neither the punishment for the original offense nor the fact that there was a prior violation of periodic imprisonment terms has a thing to do with this case. The majority finds that the defendant violated the following rule: “Work release inmates shall, when released, proceed directly to their place of employment or school, and return as soon as possible by the most direct route.” To bolster its conclusion that the defendant’s conduct violated this rule, the majority extemporizes that the State “must prove that defendant was engaged on that day in an activity which was not work at a location which was not his assigned place of employment.” The only authority for this proposition is the very words which create it. Under the majority’s interpretation, work-release inmates cannot take time off to eat lunch away from the job site. This is an absurd interpretation that is not supported by the literal language of the rule or by any legal authority before this court. The day the defendant allegedly violated the above rule was Monday, May 26,1980, the day the State of Illinois celebrated Memorial Day. Sally Williams testified that on this day the defendant reported for work at her house at approximately 7:45 a.m. Defendant had been rewiring and remodeling her house for approximately the prior two months. Ms. Williams paid the defendant $100 per week for his work. However, she had paid him less a couple of weeks when he had had to work less than the full week because of court dates or a few odd jobs for his uncle. That morning the defendant and Keith Doggett, Sally Williams’ fiancé, worked on the Williams house. Ms. Williams and Doggett had promised to take their children, from prior marriages, on a picnic. Ms. Williams invited defendant to go with them to the park. As chronicled by the majority opinion, the defendant went with Ms. Williams, Doggett, and their children to the park. After the picnic was over, defendant returned to the Williams home and continued to work for a couple of hours until approximately 5:30 p.m. Ms. Williams paid the defendant the entire $100 for that week’s work. The above testimony of Ms. Williams was uncontradicted in any manner with the exception that one witness said that defendant was at the park at 4:30 p.m. — which would mean that the defendant could not have worked for a couple of hours upon return to the Williams house if he had left it at 5:30. There was no evidence presented to show that the defendant did not go directly to the Williams house from the jail, nor does the evidence suggest that he did not go straight to the jail after he quit working at the Williams house on May 26,1980. The majority finds that the above evidence shows that the defendant violated the quoted work-release rule. Given the question on review, I fail to understand how or why this conclusion was reached. I dissent.